Case: 1:14-cv-05848 Document #: 153-6 Filed: 03/08/19 Page 1 of 3 PageID #:38049




                             EXHIBIT 6
 Case: 1:14-cv-05848 Document #: 153-6 Filed: 03/08/19 Page 2 of 3 PageID #:38049




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

RICHARD GORDON, individually                              )
and on behalf of all others similarly situated,           )
                                                          )       Case No. 1:14-cv-05848
                       Plaintiff,                         )
       v.                                                 )       Hon. John Z. Lee
                                                          )
CARIBBEAN CRUISE LINE, INC., a Florida                    )
corporation,                                              )
                                                          )
                                                          )
                       Defendant.                         )

                              DECLARATION OF DAVID IZSAK

       I, David Izsak, hereby declare as follows:

       1.      I reside in Chicago, Illinois.

       2.      I am one of the Plaintiffs in a case pending in court in the Southern District of

Florida that is captioned Izsak & Holmes v. Caribbean Cruise Line, Inc., 14-cv-62231 (S.D. Fla.).

That case involves violations of the federal Telephone Consumer Protection Act of 1991.

       3.      On     or   about    May     1,    2014,       I   received   a   text   message   from

“winner8@mobiletextalerts.net” advertising a trip and asking me to call the phone number 954-

541-8434.

       4.      On or about May 1, 2014, I called the number 954-541-8434. A human being

informed me that I was selected for a free cruise operated by Caribbean Cruise Line, Inc.

       5.      Having reviewed the details of this matter, I am aware of the duties of the named

class representative, and am willing to step in as the named plaintiff and lead this case before Your

Court on behalf of the putative class. I am willing to be an active participant in this case and do

not have interests adverse to other class members.

       I declare under penalty of perjury that the foregoing is true and correct.
Case: 1:14-cv-05848 Document #: 153-6 Filed: 03/08/19 Page 3 of 3 PageID #:38049




     Executed on this 7th day of March, 2019.



                                                _____________________________
                                                David Izsak




                                            2
